NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas              956-318-2403 (FAX)

                                                                           www.txcourts.gov/13thcoa

                                         February 05, 2015

      Hon. Jim Vollers                             Hon. Robert E. Bell
      Attorney At Law                              District Attorney
      2201 Westover Road                           115 W. Main Street, Rm. 205
      Austin, TX 78703                             Edna, TX 77957
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Hon. Keith S. Weiser
      Attorney At Law
      P. O. Box 1093
      Victoria, TX 77902-1093
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00526-CR
      Tr.Ct.No. 13-5-9030
      Style:    Herman Lee Kindred v. The State of Texas



              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: State Prosecuting Attorney (DELIVERED VIA E-MAIL)
           24th District Court (DELIVERED VIA E-MAIL)
           Hon. Sharon Mathis, Jackson County District Clerk (DELIVERED VIA E-MAIL)